as - -

oe _
SCANNED

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEw YorK

PRANK VALENCIA ly CV ay
Js " o &
Write the full nama of each plaintiff. (To be filled out by Clerk’s Office)

-against- COMPLAINT

(Prisoner)

 

   

(1) The City of Yonkers; (2) Yonkers

. Do you want a jury trial?
Police Captain Andrew Lane R/c 900; (3} XXYes No os

Yonkers Police Officer Moran; (4) Yonkers

 -—PObkice Officer BOHAN * (5) Yonkers Police Officer ‘Moore Pe

arte Dt oe Te CONE} a TOF Yeve .

“oo Se the ful edine c: each defendant. iF You Cannot fit the ce
“ames of alt of the defendants in the Space provided, please

wie “See attached” in the space above and attach an

bated

 

      
  

NOTICE

The public can access electronic court files. For Privacy and security reasons, Papers filed
with the court should therefore not contain: an individual's full sociat security number or fult
Oirth date; the full name of a Person known to be 3 Minor; ora complete financial account
number, A filing may include ony: the last four digits of a social security number: the year of
an individual’s birth; a minor's initials; and the last four digits of a financial} account number,

    

 

Ray . 16
Case 7:19-cv-00548-KMK Document 2 Filed 01/18/19 Page 2 of 10

CONTINUED DEFENDANTS

Morianee ay eutee Officer Spink; (7) Yonkers Police Officer
; onkers Police Officer Blute; (9) Yonkers Police

Officer Scannapieco; (10)
Yonkers i in:
Yonkers Police Sergeant Jared Singes, Officer Rubin; and (11)
10
Case 7:19-cv-00548-KMK Document 2 Filed 01/18/19 Page 3 of

I. LEGAL BASIS FOR CLAIM

State below the federal legal basis for your Claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against State, county, or municipal defendants) or ina
“Bivens” action (against federat defendants},

x44 Violation of my federal constitutional rights
L) Other:
fl. PLAINTIFF INFORMATION

 

 

Each plaintiff must Provide the following information. Attach additional pages if necessary.

Frank Valencia

First Name Middle Initial Last Name

 

 

 

 

 

 

 

 

 

State any other names (or differant foxtnie-of your ame} you have ever used, including any name
¥Su Rave used in previously filing alawsyite ay a

COMO 2508 (3
Prisoner 1D # (if you have previously been in another agency's custody, please specify each agency
and the 1D number (such as your DIN or NYSID) under which you were held)

 

Westchester County D.O.c.
Current Place of Detention

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P.O. BOX 10

institutional Address
Westchester, Valhalla, New York 70595
County, City State Zip Code

Mf, PRISONER STATUS

indicate below whether yOu are a prisoner or other confined person:

44) Pretrial detainee
LT Civilly committed detainee
| Immigration detainee
CI Convicted and sentenced prisoner

LC] Other:

 

Page 2
Case 7:19-cv-00548-KMK Document 2 Filed 01/18/19 Page 4 of 10

IV. DEFENDANT INFORMATION

To the best of your ability, provide the following information for each defendant. ff the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.

 

 

 

Defendant 1: The City of Yonkers

First Name Last Name Shield #
City of Yonkers
Current Job Title (or other identifying information)

40 South Broadway, Rm 300

 

 

Current Work Address
Westchester, Yonkers, New York - 1710701
County, City State Zip Cada

Defendant2: Andrew Lane
First Name Last Name Slot #

eo Al

o~ Yonkers Police Captain
Current Job Title (or other identifying information)

~104 South Broadway
Current Work Address

 

 

 

 

 

 

 

Westchester, Yonkers, New York 10701

 

 

 

 

 

County, City state Zip Code
Defendant 3: Yonkers Police Officer Moran . .
First Name Last Name Shield #

Police Officer

 

 

 

Current Job Title {or other identifying information)
104 South Broadway
Current Work Address

 

 

 

 

 

 

Westchester, Yonkers, New Yonkers 10707

County, City State Zip Cade
Defendant 4 Yonkers Police Officer BOHAN

First Name Last Name : Shield #

Yonkers Police Officer

 

 

 

 

 

Current Job Title (ar other identifying information)

194 South Broadway

Current Work Address

Westchester, Yonkers, New York 10701

 

 

 

 

 

County, City State Zip Code

Page 3
Case 7:19-cv-00548-KMK Document 2 Filed 01/18/19 Page 5 of 10

DEFENDANTS NAMES AND ADDRESSESS

5. Yonkers Police Officer Moore; 104 South Broadway, Yonkers, NY
10701,

6&.Yonkers Police Officer Spink; 104 South Broadway, Yonkers, NY
T0701.

7. Yonkers Police Officer Moriano; 104 South Broadway, Yonkers,
NY 10701,

8. Yonkers Police Officer Blute; 104 South Broadway, Yonkers, NY
10701,

9, Yonkers Police Officer Scannapieco; 104 South broadway, NY
10701,

10. Yonkers Police Officer Rubin; 104 South Broadway, NY 10701.

11. Yonkers Police Sergeant Jared Singer; 104 South Broadway,
Yonkers, NY 10701
; 07
Case 7:19-cv-00548-KMK Document 2 Filed 01/18/19 Page 6 of 1 ;

Vv. STATEMENT OF CLAIM

Place(s) of occurrence: City of Yonkers

 

 

Date(s) of occurrence:' September 26, 2017

 

 

 

 

FACTS:

* aed, and how each defendant was Personally involved in the alleged wrongful actions. Attach
additional Pages as necessary.

Plaintiff States, that on the above date while in the City of
Yonkers near Marshal: Road and Ridge Dr. I was approached while

 

 

 

 

 

“sitting in my friends vehicle by Defendant Moore and Yonkers

 

 

 

 

 

 

 

Police Officer Kayla Maher, who directed ma ty exit my friends
vehicle, and get my hand out oF my bag, but Iwas petrofied of

these Police Officer, as most of the people who I know that-

 

 

 

 

 

 

 

 

 

“were arrested by Yonkers Police Officers are always beat up,

I then did Something stupid, I removed My gun from my bag and
began to fire the weapon. 1 grazed Police Officer Maher in the

face, and she began to run away with Defendant Moore, However,

 

 

 

 

 

 

 

 

 

 

 

the above defendants arrived, and began to fire their weapons

 

 

 

at me too. [I was shot 6 times, and fr Surrendered, by tossing my

 

 

 

 

weapon out of the window. The officers, then tossed a Flash-ba-

 

 

 

Ng and approached the vechicle, that rf was sitting in-in a Sta-

 

cked fashion. Defendant Lane, then Opened the door, pulled me

_to ground (face-up) and hand cuffed me. I was surrounded by
all of the above defendants when I over heard defendant Lane

 

state "Who was to do the honors and shoot this Spic?" Defendant

 

 

Lane then commenced to stomp my face, and head while the other

 

 

defendants began to kick and stomp hy head while saying "vou

 

Page 4
Case 7:19-cv-00548-KMK Document 2 Filed 01/18/19 Page 7 of 10

shot Kayla you fucking spic" I then went unconscious from blo-

 

od loss. After ft awoke, and examined my injuries I noticed, th-

at the above defendants had Caused me several fractures to my

face, jaw, and inner mouth, Loss of tooth and a large portion

 

my gums had to ha removed. The above defendants then misrepres-—

 

ented that those injuries were caused by a gunshot wound, but

those claims are Practically impossible,

 

_._The above defendarit's retaliated against me for shooting

Police Officer Maher, and shooting at them, by using excessive

force, --~-~~. See Attached--.__
INJURIES:

if any, you required and received,

Fractured face boues, fractured inner mouth bones, that

Ye ame te ee

 

punctured through roof of my mouth, loss of front tooth, and

 

loss of portion of gums , unneccessary pain and suffering

 

Severe brusing, mental angusih,

 

 

 

 

 

 

VI. RELIEF

State briefly what money damages or other relief you want the court to order.
Compensatory damages in the amount of $10,000,000.00 against

 

 

all defendants jointly and severally;

ft

 

 

 

 

 

 

 

 

Cost and disbursements;

 

 

Special damages as a jury may determine,

 

 

 

 

 

 

 

 

 

 

 

Page 5
 

Case 7:19-cv-00548-KMK Document 2 Filed 01/18/19 Page 8 of 10

The Ci

oy Of Yonkers, fails to properly train and supervise its
olic i i
e officers as to the application of physical force, and

e . ;

y fail to intervene or act to prevent further unnecessary
use of physical force,
of 10
Case 7:19-cv-00548-KMK Document 2 Filed 01/18/19 Page 9

VIL. PLAINTIFF'S CERTIFICATION AN D WARNINGS

By signing below, 1 certify to the best of my knowledge, information, and belief that: {1} the

‘complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are Supported by existing law

[agree to provide the Clerk's Office with, aj ty Changes to my address. Ty nderstand that my
feuntire to keep a current address on flawith ihe Clerk's Office may result in the dismissal of my
case, .

    

First Name ” | am }
AFIVAIS FO Bor 10
Prison Address
MV

@bhalla OS¢S
County, City State Zip Code
Date on which} am delivering this complaint to orison authorities for Maifiag: IA AG

Page 6
cen
a ao Ba
.

ee
8

ag

es

oo
—

ae

ki

.

os

Cheseee na a

oo :
oe
ae

 
